Citation Nr: 1723184	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include a chronic lumbar strain. 

2.  Entitlement to service connection for a right knee disorder, to include a chronic right knee strain. 

3.  Entitlement to service connection for a left knee disorder, to include a chronic left knee strain. 

4.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Johnathan B. Kelly, attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is of record.  

The case was previously before the Board in April 2015, when the claims for service connection were reopened and then remanded for examination and medical opinions.  

During the December 2014 hearing, the Veteran raised the issue of entitlement to service connection for a cervical spinal disorder.   As the Agency of Original Jurisdiction (AOJ) has not adjudicated this issue yet, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran claims entitlement to service connection for disabilities of the low back, both knees and both ankles.  He claims that he incurred injuries to his back, knees, and ankles during parachute training during active duty.  He has testified that he was injured during parachute training jumps during service and that he was treated by a field medic during service.  Further, he asserts that he has had pain in his ankles, knees, and low back ever since.  

Review of the record shows that the Veteran served in the Army from November 1969 to May 1972, and that he was awarded a parachute badge.  Service department records confirm that the Veteran participated in 5 parachute training jumps over three days in April 1970; remarks related to two of the jumps indicate "hard fall."  

While injury during parachute training jumps is possible, the Veteran's service treatment records do not document any reported injury, or treatment for any complaints related, to his ankles, knees, or shoulders during service.  His May 1972 separation examination report indicated normal clinical evaluations, and on the accompanying report of medical history the Veteran did not indicate any complaints related to his back, knees, or ankles.  Seven years after separation from active duty, the Veteran enlisted in the Army Reserve; a December 1979 reserve examination report also shows normal findings on clinical evaluation of the Veteran's spine, and lower extremities.  Again, on the accompanying report of medical history the Veteran did not indicate any complaints related to his back, knees, or ankles.

Despite the Veteran's assertions and testimony of experiencing pain in his back, knees and ankles from the claimed parachute injury during service to the present, there are no medical records documenting any such complaints for the period of time from his separation from active duty in 1972 until approximately 2000 when VA treatment records show he reported some complaints of pain. 

The Veteran submitted a December 2014 medical opinion in support of his claim from Dr. JAF, a private chiropractor.  This opinion did not address the Veteran's ankles.  While that opinion does address the Veteran's back and knees, it relies entirely upon the Veteran's reported medical history of in-service injuries at the time of the 1971 parachute jump; but does not address the normal findings noted on the 1972 and 1979 service department examination reports, nor does it address injury in a 1977 car accident which the Veteran reported in his hearing testimony.  

In April 2015 the Board remanded the claim so that attempts to retrieve Social Security Administration records, treatment records from the private chiropractor, and service department hospital treatment records.  These records do not appear to exist; all attempts to retrieve these records have resulted in negative responses.  

The April 2015 Board remand also required examination of the Veteran and requested medical opinions related to the etiology of the claimed disabilities.  Simply put the examination reports obtained are inadequate.  First, the examination reports indicated diagnoses of back, knee and ankle strain being first made during service in 1971, but also indicate that the service treatment records do not show any such diagnoses.  Moreover, the medical opinions obtained are inadequate, do not address the questions posed, and provide little if any rationale.  Remand for additional examination is required.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examination(s) for his claimed low back, bilateral knee, and bilateral ankle disorders.  The report of examination should include a detailed account of all manifestations of symptoms found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  

Diagnoses of all current low back, ankle, and knee disorders should be provided.  If diagnoses of back, ankle, and/or knee strain dating to a period of service are indicated, the examiner should indicate what evidence was relied upon to indicate such diagnoses.  

Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion on whether each of the currently diagnosed disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, to include jump injuries as a parachutist. 

The examiner is asked to discuss the opinion provided by Dr. JAF, the private chiropractor, in December 2014, and the significance, if any, of the Veteran's 1977 car accident.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

2.  Following completion of the above actions, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

3.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

